DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the helical grooves recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected because it recites, in part, “… wherein at least one intermediate duct of the outlet cross section is reduced compared with the duct cross section”.  It is unclear which duct the “the duct cross section” is referring too. 
Claim 5 is objected because it recites “wherein each individual outlet aperture…”.  The individual outlet apertures lacks antecedent basis.
the outlet apertures”. The outlet aperture lacks antecedent basis.
Claim 8 is objected because it recites “wherein the outlet apertures are disposed … due to the multiplicity of outlet apertures with reduction of the outlet cross section compared with the duct cross section having separately activatable intermediate ducts.” The outlet apertures and the outlet cross section lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norsk (EP 2362139 A1) in view of Kiener (US 20150300634 A1).
Regarding claim 1, Norsk discloses a burner having a housing (150) on which a combustion tube (140) is disposed, wherein the combustion tube has an aperture (bottom outlet 
Norsk fails to disclose: wherein the mixing element is manufactured with an additive fabrication process.
Kiener teaches a mixing element for a burner, and wherein the mixing element is manufactured with an additive fabrication process (para. 53).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Norsk wherein the mixing element is manufactured with an additive fabrication process because an additive fabrication process 1) can reduce the manufacturing lead time, 2) can produce complex/unusual shapes, 3) can reduce costs for smaller manufacturers, 4) can help reduce waste, and 5) is easy to modify/customize the design.  
Regarding claim 2, modified Norsk discloses wherein the mixing element is constructed in one piece (Kiener teaches, in para. 53, that an additive fabrication process can be used to make a one-piece mixing element). 
Regarding claim 3, Norsk discloses wherein three to five intermediate ducts are provided (Fig. 8). 

Regarding claim 5, Norsk discloses wherein each individual outlet aperture (i.e., aperture with a swirler 210) is equipped with mixing, swirling for the gases at the outlet from the mixing element. 
Regarding claim 6, Norsk discloses wherein swirl elements, baffle elements, flow-separating edges, stagnation edges, grooves, mixing nozzles, mixing valves and/or outlet elbows are provided at the outlet apertures (i.e., aperture with a swirler 210).
Regarding claim 8, Norsk discloses wherein the outlet apertures (outlet of 220) are disposed in such a way that the gases achieve a homogeneous mixing in the combustion chamber due to the multiplicity of outlet apertures with reduction of the outlet cross section compared with the duct cross section having separately activatable (i.e., the gas flows in the ducts are separated and are independently controllable) intermediate ducts (the outlets are smaller than the cross sections of the “at least two ducts” of claim 1)
Regarding claim 10, Norsk discloses wherein exhaust gas is able to flow back from the combustion chamber in the direction of the housing through one or more of the intermediate ducts (there is nothing stopping the exhaust from flowing back through the intermediate ducts if the oxygen supply is shut off). 
Regarding claim 11, Norsk discloses wherein the returning exhaust gas (“RG”, Fig. 3) gives up heat via the wall of the intermediate ducts (i.e., via heat conduction) to the gases flowing inward in the direction of the combustion chamber (the return gas is at a higher temperature than the incoming oxygen and fuel gas PG, so it would transfer its heat to these gases). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norsk (EP 2362139 A1) in view of Kiener (US 20150300634 A1), as applied to claim 9, and further in view of Roy (US 20120052454 A1).
Regarding claim 9, Norsk fails to disclose wherein a UV or IR flame sensor is provided on the outlet side of the mixing element.  However, Roy teaches a burner, and the technique of placing a UV/IR flame sensor, adjacent the flame, for monitoring the status of a flame.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Norsk wherein a UV or IR flame sensor is provided on the outlet side of the mixing element (i.e., adjacent the flame).  The motivation to combine is so that the flame can be monitored.  The flame can be monitored for its stability and its temperature.  These two characteristics affect the amount of noise generated, the emissions produced, and whether the burner is burning efficiently or not.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762